Order entered October 28, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01178-CR

                           GEORGE GUO, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-00090-M

                                     ORDER

      Before the Court is appellant’s October 26, 2020 motion to file a brief in

excess of the standard length permitted by the appellate rules. We GRANT the

motion and ORDER appellant’s brief, which exceeds the standard length/word-

count requirements, filed as of October 26, 2020.



                                             /s/    BILL PEDERSEN, III
                                                    JUSTICE